IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 128 MM 2018
                                             :
                      Respondent             :
                                             :
                                             :
               v.                            :
                                             :
                                             :
 CHAD CRAIG RENFRO-NARDUZZI,                 :
                                             :
                      Petitioner             :

                                       ORDER



PER CURIAM

       AND NOW, this 15th day of October, 2018, in consideration of the Request for

Appointment of Counsel, this matter is REMANDED to the Court of Common Pleas of

Centre County for it to determine, within 60 days, whether an attorney should be

reappointed to represent Petitioner.

       The Court of Common Pleas of Centre County is instructed to promptly notify this

Court of its determination.